MEMORANDUM **
Todd Edward Sniffen appeals the 15-month sentence imposed following his guilty plea to escape from federal custody, in violation of 18 U.S.C. § 751(a).
Sniffen contends the district court erred by declining to grant a downward departure based on his efforts to seek rehabilitation. We lack jurisdiction to review discretionary refusals to depart from a prescribed sentencing guideline range. United States v. Morales, 898 F.2d 99, 101-02 (9th Cir.1990). Because the district court did not rest its decision on an erroneous belief that it lacked the authority to do so, we lack jurisdiction. Id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.